978 So.2d 350 (2008)
INPUT/OUTPUT, INC. and I/O Marine Systems, Inc.
v.
WILSON GREATBATCH, INC. & Wilson Greatbatch, Ltd. d/b/a Electrochem Lithium Batteries.
No. 2008-C-0397.
Supreme Court of Louisiana.
April 18, 2008.
In re Wilson Greatbatch, LTD; Wilson Greatbatch Technologies, Inc.; Electrochem Lithium Batteries;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. A, No. 578-881; to the Court of Appeal, Fifth Circuit, No. 07-CA-570.
Denied.